Case 1:17-cv-06404-BMC-SMG Document 242 Filed 02/21/19 Page 1 of 8 PageID #: 7406




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


   HILLARY LAWSON, KRISTINA
   HALLMAN, STEPHANIE CALDWELL,
   MOIRA HATHAWAY, MACEY SPEIGHT,
   ROSEMARIE PETERSON, and LAUREN
                                                       Case No.: 1:17-CV-06404 (BMC)
   FULLER,

                                         Plaintiffs,   DECLARATION OF JOLÈNE F.
                                                       LAVIGNE-ALBERT IN SUPPORT
                                                       OF JENNIFER POWERS’ MOTION
                      -against-
                                                       FOR SUMMARY JUDGMENT
   HOWARD RUBIN and JENNIFER POWERS,

                                       Defendants.



                 Pursuant to 28 U.S.C. § 1746, JOLÈNE F. LAVIGNE-ALBERT hereby declares

  the following to be true under the penalty of perjury:

         1.      I am an associate with Schlam Stone & Dolan LLP, counsel for Jennifer Powers. I

  submit this Declaration in support of Ms. Powers’ Motion for Summary Judgment.

         2.      Unless otherwise specified, the matters set forth herein are based upon my personal

  knowledge.

         3.      I submit this declaration under seal in compliance with this Court’s previous order.

         4.      Attached hereto as Exhibit 1 is a true and complete copy of a letter from Plaintiffs’

  counsel providing Plaintiffs’ real names dated February 23, 2018.

         5.      Attached hereto as Exhibit 2 is a true and complete copy of the parties’ Joint

  Stipulation Regarding the Production of Electronic Communications dated December 13, 2018.

         6.      Attached hereto as Exhibit 3 is a true and complete copy of the parties’ Joint

  Stipulation Regarding Payments Made by Defendants to Plaintiffs dated December 13, 2018.
                                                       1
Case 1:17-cv-06404-BMC-SMG Document 242 Filed 02/21/19 Page 2 of 8 PageID #: 7407




          7.      Attached hereto as Exhibit 4 is a true and complete copy of the Plaintiffs’ Responses

  and Objections to Powers’ Requests for Admission dated June 15, 2018.

          8.      Attached hereto as Exhibit 5 is a true and complete copy of the excerpts of the

  Deposition of Jennifer Powers dated October 16, 2018.

          9.      Attached hereto as Exhibit 6 is a true and complete copy of the excerpts of the

  WhatsApp Chat between Howard Rubin and Jennifer Powers.

          10.     Attached hereto as Exhibit 7 is a true and complete copy of Powers’ Call Logs from

  the relevant time period.

          11.     Exhibits 8 through 18 pertain to plaintiff             , proceeding pseudonymously in

  this action as Kristina Hallman.

          12.     Attached hereto as Exhibit 8 is a true and complete copy of excerpts of the Deposition

  of Kristina Hallman dated September 12, 2018.

          13.     Attached hereto as Exhibit 9 is a true and complete copy of the Confidentiality

  Agreement and Release signed by Ms.Hallman on August 22, 2016.

          14.     Attached hereto as Exhibit 10 is a true and complete copy of theKristina Hallman -Jennifer

  Powers WhatsApp Chat dated August 17, 2016 to May 30, 2017.

          15.     Attached hereto as Exhibit 11 is a true and complete copy of an excerpt of a

  WhatsApp Group Chat betweenHallman Hillary Lawson , Rubin, and                        dated August 17,

  2016.

          16.     Attached hereto as Exhibit 12 is a true and complete copy of the Hallman -

          -Powers WhatsApp Group Chat dated December 6, 2016 to December 7, 2016.

          17.     Attached hereto as Exhibit 13 is a true and complete copy of theHallman -

           -Powers WhatsApp Group Chat dated May 29, 2017 to May 30, 2017.


                                                       2
Case 1:17-cv-06404-BMC-SMG Document 242 Filed 02/21/19 Page 3 of 8 PageID #: 7408




           18.      Attached hereto as Exhibit 14 is a true and complete copy of theHallman -          -

  Powers WhatsApp Group Chat dated October 13, 2016 to October 20, 2016.

           19.      Attached hereto as Exhibit 15 is a true and complete copy of an email from Powers to
  Hallman dated   August 18, 2016.

           20.      Attached hereto as Exhibit 16 is a true and complete copy of an email from Powers to
  Hallman andStephanie Caldwell   dated September 22, 2016.

           21.      Attached hereto as Exhibit 17 is a true and complete copy of an email from Powers to

  the concierge desk at                               dated September 24, 2016.

           22.      Attached hereto as Exhibit 18 is a true and complete copy of an email from Powers to
  Hallman and         dated October 16, 2016.

           23.      Exhibits 19 through 25 pertain to plaintiff             , proceeding pseudonymously

  in this action as Hillary Lawson.

           24.      Attached hereto as Exhibit 19 is a true and complete copy of excerpts of the

  Deposition ofHillary Lawson dated September 25, 2018.

           25.      Attached hereto as Exhibit 20 is a true and complete copy of the Confidentiality

  Agreement and Release signed by Ms.Lawson on August 22, 2016.

           26.      Attached hereto as Exhibit 21 is a true and complete copy of theLawson -Powers

  WhatsApp Chat dated August 17, 2016 to December 21, 2016.

           27.      Attached hereto as Exhibit 22 is a true and complete copy of an email from Powers to

  Lawson dated August 18, 2016.

           28.      Attached hereto as Exhibit 23 is a true and complete copy of a text message from

  Lawson to Powers, dated December 21, 2016.




                                                          3
Case 1:17-cv-06404-BMC-SMG Document 242 Filed 02/21/19 Page 4 of 8 PageID #: 7409




         29.    Attached hereto as Exhibit 24 is a true and complete copy of a social media post

  uploaded byLawson on December 25, 2016.

         30.    Attached hereto as Exhibit 25 is a true and complete copy of the medical notes of Dr.

               regardingLawson dated August 1, 2015 to the present.

         31.    Exhibits 26 through 56 pertain to               , proceeding pseudonymously in this

  action as Macey Speight.

         32.    Attached hereto as Exhibit 26 is a true and complete copy of excerpts of the

  Deposition of Macey Speight dated October 23, 2018.

         33.    Attached hereto as Exhibit 27 is a true and complete copy of the Confidentiality

  Agreement and Release signed by Speight on October 12, 2015.

         34.    Attached hereto as Exhibit 28 is a true and complete copy of Speight's Responses and

  Objections to Rubin’s Requests for Admission dated September 17, 2018.

         35.    Attached hereto as Exhibit 29 is a true and complete copy of the Speight -Powers

  WhatsApp Chat, Part 1, dated October 11, 2015 to May 26, 2017, with select media.

         36.    Attached hereto as Exhibit 30 is a true and complete copy of the Speight -Powers

  WhatsApp Chat, Part 2, dated July 24, 2017 to February 21, 2018.

         37.    Attached hereto as Exhibit 31 is a true and complete copy of excerpts of the       -

  Powers WhatsApp Chat dated October 10, 2015 to October 12, 2015.

         38.    Attached hereto as Exhibit 32 is a true and complete copy of an email from Powers to

  Speight dated October 11, 2015.

         39.    Attached hereto as Exhibit 33 is a true and complete copy of an email from Powers to

  Speight dated November 13, 2015.




                                                    4
Case 1:17-cv-06404-BMC-SMG Document 242 Filed 02/21/19 Page 5 of 8 PageID #: 7410




         40.     Attached hereto as Exhibit 34 is a true and complete copy of an email from Powers to

  Speight dated January 3, 2016.

         41.     Attached hereto as Exhibit 35 is a true and complete copy of an email from Powers to

  Speight dated January 26, 2016.

         42.     Attached hereto as Exhibit 36 is a true and complete copy of an email from Powers to

  the concierge desk at                         dated January 27, 2016.

         43.     Attached hereto as Exhibit 37 is a true and complete copy of the record of the PayPal

  payment made to Speight by Powers on January 29, 2016.

         44.     Attached hereto as Exhibit 38 is a true and complete copy of an email from Powers to

  Speight dated April 23, 2016.

         45.     Attached hereto as Exhibit 39 is a true and complete copy of an email from Powers to

  the concierge desk at                         dated April 25, 2016.

         46.     Attached hereto as Exhibit 40 is a true and complete copy of an email from Speight to

  Powers dated June 23, 2016.

         47.     Attached hereto as Exhibit 41 is a true and complete copy of an email from Powers to

  the concierge desk at                         dated June 27, 2016

         48.     Attached hereto as Exhibit 42 is a true and complete copy of an email from Powers to

  Speight dated August 1, 2016.

         49.     Attached hereto as Exhibit 43 is a true and complete copy of an email from Powers to

  the concierge desk at                         dated August 2, 2016.

         50.     Attached hereto as Exhibit 44 is a true and complete copy of an email from Powers to

  Speight dated August 3, 2016.




                                                   5
Case 1:17-cv-06404-BMC-SMG Document 242 Filed 02/21/19 Page 6 of 8 PageID #: 7411




         51.     Attached hereto as Exhibit 45 is a true and complete copy of an email from Powers to

  Speight dated September 26, 2016.

         52.     Attached hereto as Exhibit 46 is a true and complete copy of an email from Powers to

  the concierge desk at                         dated September 27, 2016.

         53.     Attached hereto as Exhibit 47 is a true and complete copy of an email from Powers to

  Speight dated November 20, 2016.

         54.     Attached hereto as Exhibit 48 is a true and complete copy of an email from Powers to

  the concierge desk at                         dated November 21, 2016.

         55.     Attached hereto as Exhibit 49 is a true and complete copy of an email from Powers to

  Speight dated January 28, 2017.

         56.     Attached hereto as Exhibit 50 is a true and complete copy of an email from Powers to

  the concierge desk at                         dated January 27, 2017.

         57.     Attached hereto as Exhibit 51 is a true and complete copy of an email from Powers to

  Speight dated May 20, 2017.

         58.     Attached hereto as Exhibit 52 is a true and complete copy of an email from Powers to

  the concierge desk at                         dated May 24, 2017.

         59.     Attached hereto as Exhibit 53 is a true and complete copy of an email from Powers to

  Speight dated July 24, 2017.

         60.     Attached hereto as Exhibit 54 is a true and complete copy of an email from Powers to

  the concierge desk at                         dated July 24, 2017.

         61.     Attached hereto as Exhibit 55 is a true and complete copy of the Speight -Powers

  iMessages dated February 21, 2018.




                                                   6
Case 1:17-cv-06404-BMC-SMG Document 242 Filed 02/21/19 Page 7 of 8 PageID #: 7412




         62.     Attached hereto as Exhibit 56 is a true and complete copy of the transcription of a

  voice mail message that was produced by Ms. Powers in discovery in this case, bearing bates

  JP_0000743. I have personally listened to the voice mail message and I hereby certify that the

  transcription attached hereto is complete and accurate.

         63.     Exhibits 57 through 62 pertain to               , proceeding pseudonymously in this

  action as Moira Hathaway.

         64.     Attached hereto as Exhibit 57 is a true and complete copy of excerpts of the

  Deposition of Moira Hathaway dated September 20, 2018.

         65.     Attached hereto as Exhibit 58 is a true and complete copy of the Confidentiality

  Agreement and Release signed by Ms.Hathaway on January 21, 2015.
                                                                                    Hathaway
         66.     Attached hereto as Exhibit 59 is a true and complete copy of the              -Powers

  WhatsApp Chat, Part 1, dated May 5, 2015 to June 13, 2017, with relevant media.

         67.     Attached hereto as Exhibit 60 is a true and complete copy of theHathaway -Powers

  WhatsApp Chat, Part 2, dated January 13, 2016 to May 4, 2016.

         68.     Attached hereto as Exhibit 61 is a true and complete copy of a confirmation email

  from American Airlines to Powers regarding plane tickets forHathaway dated May 16, 2015.

         69.     Attached hereto as Exhibit 62 is a true and complete copy of an email from Powers to

  the concierge desk at                         , dated June 11, 2017.

         70.     Exhibits 63 through 65 pertain to                , proceeding pseudonymously in this

  action as Lauren Fuller.

         71.     Attached hereto as Exhibit 63 is a true and complete copy of excerpts of the

  Deposition of Lauren Fuller , dated October 18, 2018.




                                                     7
Case 1:17-cv-06404-BMC-SMG Document 242 Filed 02/21/19 Page 8 of 8 PageID #: 7413




        72.    Attached hereto as Exhibit 64 is a true and complete copy of excerpts of the

        -Powers WhatsApp Chat, dated March 7, 2016 to March 10, 2016.

        73.    Attached hereto as Exhibit 65 is a true and complete copy of excerpts of text

  messages between Lauren Fuller and                  , dated March 6, 2016 through March 7, 2016.

  Dated: New York, New York
         February 13, 2018




                                                         JOLÈNE F. LAVIGNE-ALBERT




                                                  8
